Ekwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED by the undersigned, subject to the approval of the Court, that the market value or the price at the time of exportation to the United States of the item invoiced herein as .“300 cases Sardo cheese” at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was $.23%, plus proportionate part of cost of covering per pound of cheese, U. S. Funds; cost of inedible covering is $.23% per pound of inedible covering, packing included, less ocean freight, export duty, carriage and loading charges, and consular invoice fee, as stated on the invoice.
That there was no higher foreign value at the time of exportation; and that this case may be submitted for decision on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the 300 cases of sardo cheese here involved, and that such value was $0.23%, plus proportionate part of cost of covering per pound of cheese, United States funds; cost of inedible covering was $0.23% per pound of inedible covering, packing included, less ocean freight, export duty, carriage and loading charges, and consular invoice fee, as stated on the invoice.
Judgment will be rendered accordingly.